               Case 1:13-cr-00240-DAD-BAM Document 47 Filed 07/29/21 Page 1 of 1


                                  UNITED STATES DISTRICT COURT


                                  EASTERN DISTRICT OF CALIFORNIA




 UNITED STATES OF AMERICA,                                      No. 1:13-CR-00240 DAD BAM

                     Plaintiff,                                 DETENTION ORDER
                                                                (Violation of Supervised Release )
          v.

 RICHARD GARCIA REDONDO,

                     Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
    X    The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

    X     The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
         This finding is based on the reasons stated on the record.



IT IS SO ORDERED.

Dated:     July 29, 2021                                    /s/ Sheila K. Oberto              .
                                                    UNITED STATES MAGISTRATE JUDGE
